DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
It is respectfully requested that Applicant update the Related Applications section to reflect the issued patent number for parent Application No. 15/185,709 (US Patent No. 10,406,350).
Drawings
The drawings were received on 5 August 2019.  These drawings are ACCEPTABLE. The Examiner has reviewed the drawings closely for minor errors. Given the number of drawings, Applicant is kindly requested to likewise confirm that there no minor errors present prior to issuance. 

Claim Objections
Claims 2-20 are objected to because of the following informalities:
Regarding claims 3-13, it is believed that the preamble would more clearly establish the invention by reciting “further comprising” rather than simply “comprising”
Claim 3 is additionally objected to for lacking proper antecedent basis for the recitation “the polymer layer” in line 2.
Claim 6 is additionally objected to for lacking proper antecedent basis for the recitation “the at least one” at the beginning of line 2.
Claim 11 is unclear due to apparent grammatical errors. It is believed the claim should read “each microelectrode of the at least three microelectrodes configured to be independently addressable…”, or similar language.
In claim 14, “an neurological device” should be “a
Claims 15-18 are unclear given the multiple recitations of “comprising”. It is believed that language such as “The method of claim 14, wherein the neurological device further comprises…” would more clearly set forth the scope of the invention. 
Regarding claims 19 and 20, the preamble should recite “The method of claim 14 further comprising:” to more clearly set forth the scope of the invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear whether the recited “one circumferential electrode” is intended to be a different electrode from/in addition to the “plurality of circumferential, segmented electrodes” recited in claim 1 from which claim 5 depends, or if it is meant to be one of that plurality. It is unclear whether “spanning a circumference” is intended to limit the electrode of claim 5 to a complete ring shape, or if spanning the circumference would also be considered to include the already recited segmented electrodes.
Regarding each of claims 7 and 8, the recitation “having at least one of” in line 2 appears to suggest that the claim is intended to recite a list of alternative possible limitations (e.g. “at least one of a recording element…[or a second element X]”. However, each claim lists only one element after the recitation “having at least one of”. It is thus unclear if potential alternate elements have been inadvertently omitted, or alternately what it would mean for the at least one…microelectrode to have “at least one of a recording element”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,406,350. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites an implantable neurological device comprising a support tube, cylindrical member, and plurality of circumferential segmented microelectrodes as well as a longitudinal extension having at least a portion extending in the internal lumen of the cylindrical member. The instant claims represent a broader genus which is necessarily anticipated by the narrower species of the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,440,082. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites an implantable neurological device comprising a support tube, cylindrical member, and plurality of circumferential segmented microelectrodes as well as a longitudinal extension having at least a portion extending in the internal lumen of the cylindrical member. The instant claims represent a broader genus which is necessarily anticipated by the narrower species of the patented claims. . Further as the device as claimed is anticipated, it follows that the method of simply implanting that device is likewise anticipated by the patented method for stimulating a neurological target which also employs use and removal of a delivery stylet.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,788,064. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites an implantable neurological device comprising a cylindrical member and plurality of circumferential segmented microelectrodes. The instant claims represent a broader genus which is necessarily anticipated by the narrower species of the patented claims. Further as the device as claimed is anticipated, it follows that the method for its use to be inserted via a trocar and supplied with an electrical stimulation signal is likewise anticipated by the patented method for stimulating a neurological target which also employs use and removal of a delivery stylet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
23 February 2021